        Case 1:19-cr-00373-PGG Document 182 Filed 01/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             - against -
                                                                    ORDER
 MICHAEL AVENATTI,
                                                             (S1) 19 Cr. 373 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant has submitted a letter stating that there is no judgment or court order

requiring him “to pay $2,049,000 in spousal and child support as of March 2019.” (See Jan. 20,

2020 Def. Ltr. (Dkt. No. 171) at 2) The Government will submit any evidence to the contrary by

January 21, 2020 at 12:00 p.m.

Dated: New York, New York
       January 20, 2020
